DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the second hydraulic fluid reservoir is subject exclusively to atmospheric pressure.”  It is not clear what is meant by this recitation, particularly as the reservoir would appear to be subject to negative pressure in order to raise the diaphragm from the face of the piston [0084].
Claim 17 recites “the check valve”.  There is insufficient antecedent basis for this limitation in the claim. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata et al (US# 5374112).
	Takata et al disclose all the limitations of the instant claims including; a first functional unit having at least one first hydraulic pressure generator 1, which is designed to build up a hydraulic pressure at a wheel brake 4-1; and a first hydraulic fluid reservoir (on 1, unlabeled), from which the first hydraulic pressure generator can draw in hydraulic fluid; and a second functional unit having at least one second, electric hydraulic pressure generator 7, which is controllable in order to build up a hydraulic pressure at the wheel brake; a check valve 13; at least one second hydraulic fluid reservoir 6, having an outlet, via which the second, electric hydraulic pressure generator 7 can draw in hydraulic fluid, and an inlet (opening under valve body 131), relative to which the check valve is arranged upstream in such a way that it has a blocking effect toward the inlet in respect of a flow direction; and a device 61 for opening the check valve when the second hydraulic fluid reservoir reaches a predetermined filling level during an intake process of the second, electric hydraulic pressure generator 7 or the second, electric hydraulic pressure generator begins an intake process at a predetermined filling level, with the result 
	Regarding claim 2, the device comprises a piston 61, which is accommodated movably in the second hydraulic fluid reservoir 6, and an actuating element (unlabeled pin on 61), which is movable together with the piston and can interact with a valve member 131 of the check valve.
	Regarding claim 3, the actuating element comprises a tappet, which is coupled to the piston 61 and can extend through the inlet in order to interact with the valve member 131.
	Regarding claim 4, Takata shows the tappet integral with the piston, therefore ,it is coupled rigidly to the piston 61.
Regarding claim 16, Takata et al disclose a method for adjusting brake pressure in a hydraulic motor vehicle brake system comprising the steps of: reducing a wheel brake pressure via an opened first valve 52-1 of a first valve assembly (col. 3, lines 13-16), the opened first valve being provided between a wheel brake 4-1 and a second hydraulic fluid reservoir 6, in order to discharge hydraulic fluid from the wheel brake into the second hydraulic fluid reservoir; trapping a wheel brake pressure with a first valve assembly closed (col. 3, lines 5-12, pressure hold); and building up or increasing the wheel brake pressure via an opened second valve 51-1 of the first valve assembly (col. 3, lines 5-12, pressure increase), the opened second valve being provided between a second, electric hydraulic pressure generator 7 and the wheel brake 4-1, and generating a hydraulic pressure by means of the second, electric hydraulic pressure generator.
	Regarding claim 17, the brake system is designed in such a way that the second, electric hydraulic pressure generator 7 can draw in hydraulic fluid from the second hydraulic fluid reservoir 6 to build up or increase the wheel brake pressure until a predetermined filling level has been achieved and the check valve has been opened.  Col. 3, lines 31-38.


Claim(s) 1-3, 5-10, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoba et al (US# 8215724).
	Aoba et al disclose all the limitations of the instant claims including; a first functional unit having at least one first hydraulic pressure generator 1-3, which is designed to build up a hydraulic pressure at a wheel brake 4; and a first hydraulic fluid reservoir 3a, from which the first hydraulic pressure generator can draw in hydraulic fluid; and a second functional unit having at least one second, electric hydraulic pressure generator 10, which is controllable in order to build up a hydraulic pressure at the wheel brake; a check valve 21; at least one second hydraulic fluid reservoir 20, having an outlet 20b, via which the second, electric hydraulic pressure generator 10 can draw in hydraulic fluid, and an inlet 216a, relative to which the check valve 21 is arranged upstream in such a way that it has a blocking effect toward the 
	Regarding claim 2, the device comprises a piston 221, which is accommodated movably in the second hydraulic fluid reservoir 20, and an actuating element 231, which is movable together with the piston and can interact with a valve member 211/216 of the check valve.
	Regarding claim 3, the actuating element comprises a tappet 231, which is coupled to the piston 221 and can extend through the inlet in order to interact with the valve member 211/216.
Regarding claim 5, the tappet 231 is coupled movably to the piston in order to move away from the piston during the intake process.
Regarding claim 6, the tappet 231 is arranged on a diaphragm 23, which extends over at least some region of a surface of the piston and can be raised from the surface.
	Regarding claim 7, the second hydraulic fluid reservoir is designed as a low-pressure accumulator subject to spring force 223.
	Regarding claim 8, the second hydraulic fluid reservoir is subject exclusively to atmospheric pressure.  Col. 10, lines 49-56 indicate the exterior is subject to atmospheric pressure.  Also note the 112 rejection above.
	Regarding claim 9, the second hydraulic fluid reservoir is not completely filled in a normal operating state of the brake system in order to enable hydraulic fluid to be taken up in the case of a wheel brake pressure reduction at the wheel brake. Col. 13, lines 9-58.

Regarding claim 16, Aoba et al disclose a method for adjusting brake pressure in a hydraulic motor vehicle brake system comprising the steps of: reducing a wheel brake pressure via an opened first valve 33 of a first valve assembly, the opened first valve being provided between a wheel brake 5 and a second hydraulic fluid reservoir 20, in order to discharge hydraulic fluid from the wheel brake into the second hydraulic fluid reservoir; trapping a wheel brake pressure with a first valve assembly closed; and building up or increasing the wheel brake pressure via an opened second valve 31 of the first valve assembly, the opened second valve being provided between a second, electric hydraulic pressure generator 10 and the wheel brake 5, and generating a hydraulic pressure by means of the second, electric hydraulic pressure generator 10.  Col. 7, lines 13-31.
	Regarding claim 17, the brake system is designed in such a way that the second, electric hydraulic pressure generator 10can draw in hydraulic fluid from the second hydraulic fluid reservoir 20 to build up or increase the wheel brake pressure until a predetermined filling level has been achieved and the check valve has been opened.  Col. 13, lines 9-58.
	Regarding claim 20, Aoba et al disclose a method for operating a hydraulic motor vehicle brake system, wherein the brake system comprises: a first functional unit having at least one first hydraulic pressure generator 1-3, which is designed to build up a hydraulic pressure at a wheel brake 4; and a first hydraulic fluid reservoir 3a, from which the first hydraulic pressure generator can draw in hydraulic fluid; and a second functional unit having at least one second, electric hydraulic pressure generator 10 , which is controllable in order to build up a hydraulic pressure at the wheel brake; a check valve 21; at least one second hydraulic fluid reservoir 20, having an outlet 20b, via which the second, electric hydraulic pressure generator 10 can draw in hydraulic fluid, and an inlet 216a, relative to which the check valve is arranged upstream in such a way that it has a blocking effect toward the inlet in respect of .

Claim(s) 1-3, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US# 2019/0106091).
	Kato discloses all the limitations of the instant claims including; a first functional unit 12 having at least one first hydraulic pressure generator 30, which is designed to build up a hydraulic pressure at a wheel brake 22RR; and a first hydraulic fluid reservoir, from which the first hydraulic pressure generator can draw in hydraulic fluid; and a second functional unit 14B having at least one second, electric hydraulic pressure generator 62B, which is controllable in order to build up a hydraulic pressure at the wheel brake; a check valve (top of 58b [0054]); at least one second hydraulic fluid reservoir 58B, having an outlet 56B, via which the second, electric hydraulic pressure generator 62B can draw in hydraulic fluid, and an inlet (opening under check ball), relative to which the check valve is arranged upstream in such a way that it has a blocking effect toward the inlet in respect of a flow direction; and a device (unlabeled piston and pin of 58B) opening the check valve when the second hydraulic fluid reservoir reaches a predetermined filling level during an intake process of the second, electric hydraulic pressure generator 10 or the second, electric hydraulic pressure generator begins an intake process at a predetermined filling level, with the result that the second, electric hydraulic pressure generator can draw in hydraulic fluid through the second hydraulic fluid reservoir and via the opened check valve.  [0054]

	Regarding claim 3, the actuating element comprises a tappet, which is coupled to the piston and can extend through the inlet in order to interact with the valve member.
Regarding claim 16, Kato discloses a method for adjusting brake pressure in a hydraulic motor vehicle brake system comprising the steps of: reducing a wheel brake pressure via an opened first valve 54RR of a first valve assembly, the opened first valve being provided between a wheel brake 22RR and a second hydraulic fluid reservoir 58B, in order to discharge hydraulic fluid from the wheel brake into the second hydraulic fluid reservoir; trapping a wheel brake pressure with a first valve assembly closed; and building up or increasing the wheel brake pressure via an opened second valve 48RR of the first valve assembly, the opened second valve being provided between a second, electric hydraulic pressure generator 62B and the wheel brake 20RR, and generating a hydraulic pressure by means of the second, electric hydraulic pressure generator 62B.  [0059][0061]
	Regarding claim 17, the brake system is designed in such a way that the second, electric hydraulic pressure generator 62B can draw in hydraulic fluid from the second hydraulic fluid reservoir 58B to build up or increase the wheel brake pressure until a predetermined filling level has been achieved and the check valve has been opened.  [0054]
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US# 2019/0106091) in view of Nishino et al (US# 2009/0039702).
Kato disclose a brake system including a wheel brake 54RR is assigned to a rear axle of the motor vehicle, but fails to specifically disclose the second valve 48RR is closed in an electrically unactivated state.  Nishino et al disclose a similar brake and further teach second valves 12/13 being normally open or normally closed [0037].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to try either configuration as there are only a finite number of options (two) and either provides the predictable results of valve actuation with or in absence of a signal.
	Regarding claim 19, a further wheel brake 22FR is assigned to a front axle of the motor vehicle, and a further first valve assembly having a further second valve 42a or 48FR is assigned to the further wheel brake, wherein the further second valve is opened in an electrically unactivated state.
	

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoba et al (US# 8215724) in view of  Takata et al (US# 5374112).
	Regarding claim 11, Aoba et al disclose all the limitations of the instant claim with exception to the second functional unit comprises a third hydraulic fluid reservoir, wherein the check valve is arranged in a hydraulic path between the inlet of the second hydraulic fluid reservoir and an outlet of the third hydraulic fluid reservoir, thus enabling the second, electric hydraulic pressure generator to draw in hydraulic fluid from the third hydraulic fluid reservoir through the second hydraulic fluid reservoir and via the opened check valve.  Takata et al disclose a similar brake system and further teach 
	Regarding claim 12, Takata teaches the third hydraulic fluid reservoir is substantially filled in a normal operating state of the brake system in order to be able to make available hydraulic fluid to the second, electric hydraulic pressure generator.  Col. 3, lines 61-68.
	Regarding claim 13, Takata et al teach the third hydraulic fluid reservoir has an inlet and wherein a hydraulic path 3/11 starting from the first functional unit opens into the inlet of the third hydraulic fluid reservoir.
	Regarding claim 14, Aoba et, as modified, has a third valve assembly 30/32, which is arranged in a fluid path which extends parallel to the third hydraulic reservoir.
	Regarding claim 15, the second functional unit is arranged in a hydraulic fluid path between the first functional unit and the wheel brake.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16/715567 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  While the claims differ in that the instant claim requires a first valve assembly and a second hydraulic reservoir, whereas the reference claim requires a third valve assembly and a hydraulic fluid reservoir, each claim requires a single reservoir and a single valve assembly.  Naming the elements first, second or third does not change the scope and the recitations can read on the same disclosed elements in each invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK